DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 5 are repetitive and also broader than the new limitation of claim 1 of the present invention.  Claim 1 states that the detector is adjacent to the exit of the radiator, while claim 5 simply states that it is adjacent to the radiator.  It is suggested to cancel claim 5.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent Publication 2006/0269807) in view of Sato (U.S. Patent Publication 2016/0301089).
Fujita discloses a fuel cell system comprising: a fuel cell 13, a cooling liquid passage 14 for circulating a cooling liquid, a pump 16 for moving the cooling liquid through the cooling liquid passage, a radiator 11 that removes heat from the cooling liquid, an ion filter 17 comprising an ion exchange material for removing impurities from the cooling liquid and reducing the conductivity, a conductivity detection meter 41 downstream from the radiator that is used for detecting the conductivity of the cooling liquid, and a controller that is connected to the detection meter and the pump and that controls the pump, wherein when the pump is stopped the conductivity is measured by the detection meter and if it is higher than a predetermined value, the pump is turned on to pump the cooling liquid through the ion filter (Paragraphs 0029, 0060, 0063, 0064, 0069 and Fig. 1), as recited in claim 1 of the present invention.  Fujita also discloses that a secondary battery powers the pump (Paragraph 0064), as recited in claim 2 of the present invention.  Fujita teaches that the controller monitors the cooling liquid conductivity at predetermined cycles after the pump is stopped (Paragraphs 0018 and 0070), as recited in claim 3 of the present invention.  Fujita also teaches in the second embodiment that when the conductivity is read to be too high, the fuel cell is started and this activates the pump (Paragraph 0077).  Fujita shows in the chart of Fig. 5 that the conductivity is tested again after the fuel cell is started and the pump is activated, as 
Fujita fails to disclose that the detector is disposed adjacent to an exit of the radiator, and that the ion exchanger is provided in parallel with the fuel cell and the radiator.
Sato discloses a fuel cell system comprising: a fuel cell stack 10, a cooling water passage 53 for circulating a cooling water, a pump 56 for moving the cooling water through the cooling water passage, a radiator 51 that removes heat from the cooling water, a deionizer 55 for removing impurities from the cooling water and reducing the conductivity, an electrical conductivity sensor 58 downstream from and adjacent to the radiator that is used for detecting the conductivity of the cooling water, and a controller 60 that is connected to the different sensors, wherein the deionizer is provided in parallel with the fuel cell stack and the radiator (Paragraphs 0044-0051), as recited in claims 1, 5 and 7 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the detector of Fujita could be disposed adjacent .
7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. Patent Publication 2006/0269807) in view of Sato (U.S. Patent Publication 2016/0301089) as applied to claims 1-5 and 7 above, and further in view of Tanaka (U.S. Patent Publication 2009/0096464).
The teachings of Fujita and Sato have been discussed in paragraph 6 above.
Fujita and Sato fail to disclose that the value used to determine if the insulation resistance is too low is higher than a limit value of a composite insulation resistance of a high-voltage system that is monitored by a power leakage monitoring unit provided at a vehicle.
Tanaka discloses a fuel cell system including an electrical leakage detecting device which is connected to an insulation resistance detecting device, wherein electrical leakage occurs when the insulation resistance drops below a certain level (Paragraphs 0016-0020), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have set the limit value of the conductivity (insulation resistance) of Fujita with respect to the value of power leakage because 
Response to Arguments
8.	Applicant’s arguments, filed 11/16/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of previously cited prior art references.
	Applicants argue that Fujita fails to disclose that the detector is provided adjacent to an exit of the radiator in a circulation direction of the coolant.  The reference, Sato, is now combined with Fujita to teach that a conductivity detector can be placed adjacent to the exit of the radiator.  It would have been obvious to one of ordinary skill in the art that a conductivity detector can be placed in this position of Fujita’s system because Sato teaches that temperature affects the conductivity of the coolant and it is important to check the conductivity of the coolant right after it leaves the radiator because it changes the temperature of the coolant.  Thus, Fujita and Sato teach every limitation of claim 1 of the present invention.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722